Case 20-34576-KLP   Doc 133    Filed 06/24/21 Entered 06/24/21 09:14:23   Desc Main
                              Document     Page 1 of 23
Case 20-34576-KLP   Doc 133    Filed 06/24/21 Entered 06/24/21 09:14:23   Desc Main
                              Document     Page 2 of 23
Case 20-34576-KLP   Doc 133    Filed 06/24/21 Entered 06/24/21 09:14:23   Desc Main
                              Document     Page 3 of 23
Case 20-34576-KLP   Doc 133    Filed 06/24/21 Entered 06/24/21 09:14:23   Desc Main
                              Document     Page 4 of 23
Case 20-34576-KLP   Doc 133    Filed 06/24/21 Entered 06/24/21 09:14:23   Desc Main
                              Document     Page 5 of 23
Case 20-34576-KLP   Doc 133    Filed 06/24/21 Entered 06/24/21 09:14:23   Desc Main
                              Document     Page 6 of 23
Case 20-34576-KLP   Doc 133    Filed 06/24/21 Entered 06/24/21 09:14:23   Desc Main
                              Document     Page 7 of 23
Case 20-34576-KLP   Doc 133    Filed 06/24/21 Entered 06/24/21 09:14:23   Desc Main
                              Document     Page 8 of 23
Case 20-34576-KLP   Doc 133    Filed 06/24/21 Entered 06/24/21 09:14:23   Desc Main
                              Document     Page 9 of 23
Case 20-34576-KLP   Doc 133 Filed 06/24/21 Entered 06/24/21 09:14:23   Desc Main
                           Document    Page 10 of 23
Case 20-34576-KLP   Doc 133 Filed 06/24/21 Entered 06/24/21 09:14:23   Desc Main
                           Document    Page 11 of 23
Case 20-34576-KLP   Doc 133 Filed 06/24/21 Entered 06/24/21 09:14:23   Desc Main
                           Document    Page 12 of 23
Case 20-34576-KLP   Doc 133 Filed 06/24/21 Entered 06/24/21 09:14:23   Desc Main
                           Document    Page 13 of 23
Case 20-34576-KLP   Doc 133 Filed 06/24/21 Entered 06/24/21 09:14:23   Desc Main
                           Document    Page 14 of 23
Case 20-34576-KLP   Doc 133 Filed 06/24/21 Entered 06/24/21 09:14:23   Desc Main
                           Document    Page 15 of 23
Case 20-34576-KLP   Doc 133 Filed 06/24/21 Entered 06/24/21 09:14:23   Desc Main
                           Document    Page 16 of 23
Case 20-34576-KLP   Doc 133 Filed 06/24/21 Entered 06/24/21 09:14:23   Desc Main
                           Document    Page 17 of 23
Case 20-34576-KLP   Doc 133 Filed 06/24/21 Entered 06/24/21 09:14:23   Desc Main
                           Document    Page 18 of 23
Case 20-34576-KLP   Doc 133 Filed 06/24/21 Entered 06/24/21 09:14:23   Desc Main
                           Document    Page 19 of 23
Case 20-34576-KLP   Doc 133 Filed 06/24/21 Entered 06/24/21 09:14:23   Desc Main
                           Document    Page 20 of 23
Case 20-34576-KLP   Doc 133 Filed 06/24/21 Entered 06/24/21 09:14:23   Desc Main
                           Document    Page 21 of 23
Case 20-34576-KLP   Doc 133 Filed 06/24/21 Entered 06/24/21 09:14:23   Desc Main
                           Document    Page 22 of 23
Case 20-34576-KLP   Doc 133 Filed 06/24/21 Entered 06/24/21 09:14:23   Desc Main
                           Document    Page 23 of 23
